 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN MENDEZ-BAROCIO,                              No. 1:19-cv-01319-SKO (HC)
12                        Petitioner,                   ORDER DENYING AS MOOT
                                                        PETITIONER’S MOTION TO ALLOW
13                                                      LATE FILING EXHIBIT
               v.
14                                                      (Doc. 24)
15    RICHARD VALINKEN, et al.,
16                        Respondents.
17

18            Petitioner is an immigration detainee proceeding pro se and in forma pauperis with a

19   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

20            On February 3, 2020, the Court issued an order denying the petition for writ of habeas

21   corpus. (Doc. 22.) On the same date, Petitioner filed a motion for leave to allow the late filing of

22   an exhibit. (Doc. 24.) Since the petition has been denied, Petitioner’s motion is now moot. The

23   Court further notes that the exhibit has no relevance to the Court’s decision to deny the petition.

24            Accordingly, Petitioner’s motion is DENIED as moot.

25
     IT IS SO ORDERED.
26
27   Dated:     February 5, 2020                                    /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
28
                                                        1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
